Citation Nr: 0023858	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from November 1984 
to December 1988 with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (hereinafter "the 
RO") which declined to reopen the veteran's claims for 
entitlement to service connection for a right ankle disorder, 
a low back disorder, an acquired psychiatric disorder, a 
right wrist disorder and for a right knee disorder for lack 
of new and material evidence.  The veteran has been 
represented throughout this appeal by the Puerto Rico Public 
Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a right ankle 
disorder and a low back disorder in May 1995.  The veteran 
was notified in writing of the decision in May 1995.  The 
veteran did not perfect a substantive appeal within one year 
of the adverse decision.  

3.  The additional documentation submitted since the May 1995 
RO decision denying service connection for a right ankle 
disorder and a low back disorder is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  The RO denied service connection for an acquired 
psychiatric disorder, a right wrist disorder and for a right 
knee disorder in May 1995.  The veteran was notified in 
writing of the decision in May 1995.  The veteran did not 
perfect a substantive appeal within one year of the adverse 
decision.  

5.  The additional documentation submitted since the May 1995 
RO decision is new and material as to the issues of service 
connection for an acquired psychiatric disorder, a right 
wrist disorder and for a right knee disorder and is, 
therefore, sufficient to reopen the veteran's claims.  

6.  The claims for service connection for an acquired 
psychiatric disorder and for a right knee disorder are not 
supported by competent evidence that the claims are plausible 
or capable of substantiation.  

7.  Competent evidence refecting the current existence of a 
right wrist disorder has not been presented.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the May 1995 
RO decision denying service connection for a right ankle 
disorder and a low back disorder does not constitute new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

2.  The RO's May 1995 decision denying service connection for 
a right ankle disorder and a low back disorder is final and 
may not be reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  

3.  The additional documentation received since the May 1995 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claims for service connection for an 
acquired psychiatric disorder, a right wrist disorder and for 
a right knee disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

4.  The claims for entitlement to service connection for an 
acquired psychiatric disorder and for a right knee disorder 
are not well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  

5.  The claim for entitlement to service connection for a 
right wrist disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of
Entitlement to Service Connection for a Right Ankle Disorder 
and a
Low Back Disorder

A.  Prior RO Decision

In May 1995, the RO denied service connection for a right 
ankle disorder and a low back disorder.  It was reasoned, 
essentially, that such disorders were neither incurred in or 
aggravated during the veteran's periods of service and that 
arthritis of the lumbar spine was not manifested to a 
compensable degree within one year of service separation and 
that, therefore, service connection for such disorders was 
not warranted.  The veteran was informed in writing of the 
denial in May 1995 and did not perfect an appeal within the 
following year.  

The evidence upon which the RO formulated its May 1995 denial 
of service connection may be briefly summarized.  The service 
medical records for the veteran's period of active service 
from November 1984 to December 1998 make no reference to 
complaints of or treatment for a right ankle disorder or a 
low back disorder.  A November 1988 examination report 
included notations that the veteran's spine and other 
musculoskeletal systems were normal.  There was a notation 
that there was a leg length difference in regard to the 
veteran's lower extremities.  

Private treatment records dated from March 1989 to January 
1994 indicated that the veteran was treated for multiple 
disorders.  The veteran underwent a VA orthopedic examination 
in May 1994.  She reported that during basic training in 
1985, she was running in the dark and stepped into a hole 
receiving trauma with a right knee twist and right ankle 
twist.  She complained of numbness of the second toe of the 
right foot and pain in the right heel and a bump.  The 
examiner reported that there was no swelling, deformity or 
lateral instability of the right ankle.  The examiner also 
reported that due to positive straight leg raising on the 
right leg and numbness of the right second toe, a lumbosacral 
spine computerized tomography scan was requested.  The 
diagnoses included right Achilles tendinitis; right foot 
metatarsalgia; right ankle contracture; bilateral L5-S1 facet 
joint degenerative joint disease with a bulging disc at L5-S1 
which appeared to abut the anterior aspect of the thecal sac 
and proximal S1 nerve roots by computerized tomography scan; 
and intervertebral L5-S1 disc syndrome.  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  Further, in determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In recent decisions and in light of the holding in Hodge, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has set forth a three-step 
analysis which must be applied when a veteran seeks to reopen 
a final decision based on new and material evidence. See 
Hodge, supra; Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a). Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well- grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible. Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The evidence received since the RO's May 1995 decision 
consists of statements on appeal from the veteran; additional 
service medical records for National Guard purposes; service 
personnel records; private treatment records dated from 
February 1989 to March 1994; and a May 1999 VA orthopedic 
examination report.  

The additional service medical records, apparently for 
National Guard purposes, do not specifically refer to 
complaints of or treatment for a right ankle or low back 
disorder.  A January 1996 examination report noted that the 
veteran reported that she had tendonitis on all of the right 
side.  The examiner did not make any notations as to right 
ankle or low back disorders.  

Private treatment records dated from February 1989 to March 
1994 indicated that the veteran was treated for several 
disorders.  A February 1990 entry noted that the veteran 
complained of right ankle pain for two weeks.  A December 
1990 entry noted that the veteran reported that she felt like 
she had a pinched nerve or muscle in her back after picking 
something heavy up at home.  The assessment was myalgia.  An 
October 1991 entry indicated that the veteran reported that 
her little toe hurt and that the pain went to the end of the 
foot.  A June 1993 entry noted that the veteran complained of 
a knot on the heel with swelling in the right ankle for one 
and one-half weeks.  An August 1993 entry noted that the 
veteran complained of an above the heel bump on the right 
foot and a November 1993 entry indicated that the veteran 
complained of a lump on the right ankle for months.  The 
veteran underwent a VA orthopedic examination in May 1999.  
There was no reference to a right ankle or low back disorder.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the May 1995 RO decision denied 
service connection for a right ankle disorder and a low back 
disorder on the basis that the evidence of record failed to 
show that such disorders were incurred in or aggravated 
during the veteran's periods of service and that arthritis of 
the lumbar spine was not manifested to a compensable degree 
within one year of service separation.  At the time of the 
May 1995 RO decision, the veteran's service medical records 
made no reference to complaints of or treatment for a right 
ankle or low back disorder.  The Board notes that the first 
clinical indication of the claimed disorders, of record at 
that time, was pursuant to the May 1994 VA orthopedic 
examination report, which noted that the veteran reported 
that she stepped into a hole during basic training and 
received a trauma with a right ankle twist.  The diagnoses 
included right Achilles tendinitis; right foot metatarsalgia; 
right ankle contracture; bilateral L5-S1 facet degenerative 
joint disease with a bulging disc at L5-S1 which appeared to 
abut the anterior aspect of the thecal sac and proximal S1 
nerve roots by computerized tomography scan; and 
intervertebral disc syndrome.  

The Board observes that the reference to an injury to the 
right ankle during service was apparently based solely on the 
history provided by the veteran.  The Board notes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  Additionally, as to 
a determination of whether evidence is new and material, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet.App. 406 (1995).  The Board also observes that although 
an examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  The Board notes that although the 
above history was reported, the examiner did not relate any 
of the diagnosed disorders to the veteran's periods of 
service.  

The Board observes that the additional evidence submitted 
since the May 1995 decision is essentially cumulative of 
evidence previously of record.  The additional service 
medical records, apparently for National Guard purposes, did 
not refer to complaints of or treatment for right ankle or 
low back disorders.  The Board notes that the private 
treatment records dated from February 1989 to March 1994 did 
indicate that the veteran was treated for complaints, as to 
her right ankle and low back, prior to the May 1994 VA 
orthopedic examination report which was the first clinical 
evidence of such disorders at the time of the May 1995 RO 
decision.  A February 1990 entry, more than a year after the 
veteran's separation from service, noted that the veteran 
complained of right ankle pain for two weeks.  Also, a 
December 1990 entry noted that the veteran reported that she 
had a pinched nerve or muscle in her back after picking 
something heavy up at home.  The assessment, at that time, 
was myalgia.  Subsequent entries also referred to complaints 
as to the veteran's right ankle.  The Board observes that 
such evidence, although dated prior to the May 1994 VA 
orthopedic examination report, is solely indicative of 
additional complaints as to right ankle and low back 
disorders occurring more than a year after the veteran's 
separation from service.  The medical evidence of record 
submitted subsequent to the May 1995 RO decision fails to 
indicate any relationship or nexus between any present right 
ankle disorder or low back disorder and the veteran's period 
of service .  See Caluza v. Brown, 7 Vet.App. 498 (1995).  
There is simply no medical evidence relative to the etiology 
of the veteran's claimed disorders or indicating that any 
such disorder had its onset during her periods of service, or 
that arthritis of the lumbar spine was manifest within a year 
of service separation.  

The Board observes that the veteran has alleged in the 
additional statements on appeal, that her claimed disorders 
originated during her periods of service.  However, the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his periods of service and such 
disorders or to otherwise assert medical causation.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Therefore, the Board 
concludes that the additional evidence submitted is not new 
and material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the RO's May 1995 decision denying service 
connection for a right ankle disorder and a low back disorder 
remains final and the claim is not reopened.  








II.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of
Entitlement to Service Connection for an Acquired Psychiatric 
Disorder, a Right Wrist Disorder and a Right Knee Disorder

A.  Prior RO Decision

In May 1995, the RO denied service connection for an acquired 
psychiatric disorder, a right wrist disorder and a right knee 
disorder.  It was reasoned, essentially, that such disorders 
were neither incurred in or aggravated during the veteran's 
periods of service and that a psychosis was not manifest to a 
compensable degree within a year of service separation and 
that, therefore, service connection for such disorders was 
not warranted.  The veteran was informed in writing of the 
denial in May 1995 and did not perfect an appeal within the 
following year.  

The evidence upon which the RO formulated its May 1995 denial 
of service connection may be briefly summarized.  The 
veteran's service medical records for her period of active 
service from November 1984 to December 1998 do not refer to 
complaints of or treatment for an acquired psychiatric 
disorder, a right wrist disorder or a right knee disorder.  A 
November 1988 examination report included notations that the 
veteran's upper extremities and psychiatric evaluation were 
normal.  

Private treatment records dated from March 1989 to January 
1994 indicated that the veteran was treated for multiple 
disorders.  A February 1990 emergency department report from 
the Cape Fear Valley Medical Center indicated that the 
veteran was seen with complaints of depression for three 
weeks which she felt was getting worse.  The diagnoses 
included depression and illicit drug use.  A March 1990 
history and physical noted that the veteran was transferred 
from another hospital where she had been admitted in February 
1990, with strong suicidal thoughts, episodes of crying that 
were out of control and a self-mutilative gesture.  The 
impression included major depression, recurrent and cocaine 
abuse.  A March 1990 discharge summary indicated final 
diagnoses of major depression, current, mixed substance abuse 
and mixed personality with borderline dependent features.  A 
November 1993 report from the Cumberland County Mental health 
Center noted that the veteran reported that she was treated 
at such facility for a "nervous breakdown" in 1990.  The 
diagnoses included major depression, recurrent, moderate, 
without psychotic features , bipolar affective disorder, drug 
dependence and borderline personality disorder.  

The veteran underwent a VA psychiatric examination in May 
1994.  The examiner reported that only a very thin medical 
record was furnished and that there were no service medical 
records available.  The veteran reported that after being 
discharged from service, she had her first psychiatric 
admission in January 1989.  It was noted that throughout the 
years the veteran followed irregular treatment apparently 
with a diagnosis of bipolar disorder.  She also reported that 
right after being discharged she suffered a major breakdown 
and had to be hospitalized.  The diagnoses included major 
depression, recurrent; substance use disorder, cocaine and 
cannabis abuse; and borderline personality disorder.  The 
examiner reported that they did not find any evidence of 
treatment or complaints regarding a neuropsychiatric disorder 
during the veteran's active military service.  

The veteran also underwent a VA orthopedic examination in May 
1994.  She indicated that during basic training she stepped 
in a hole receiving trauma with a right knee twist and 
twisted right ankle and hand.  She stated that one week later 
her leg became swollen.  The veteran complained of pain in 
both sides of the right knee with radiation to the right shin 
and numbness of the second toe of the right foot.  She also 
refers to pain in the right hand and wrist associated with 
occasional numbness.  The diagnoses included right wrist 
extensor tendinitis and right knee patellar tendinitis.  

B.  New and Material Evidence

The evidence received since the RO's May 1995 decision 
consists of statements on appeal from the veteran; additional 
service medical records for National Guard purposes; service 
personnel records; private treatment records dated from 
February 1989 to March 1994; and a May 1999 VA orthopedic 
examination report.  

The additional service medical records, apparently for 
National Guard purposes, indicate that the veteran was seen 
in January 1995 after twisting her right wrist while jumping 
off a vehicle.  A February 1995 entry indicated an assessment 
of right wrist tendonitis.  An additional February 1995 
consultation report related an assessment of a right wrist 
injury and a March 1995 consultation report noted an 
assessment of flexor carpi ulnaris tendonitis.  Another March 
1995 treatment entry indicated an assessment of the need to 
rule out radio-ulnar ligament strain.  The veteran continued 
to receive treatment for a right wrist disorder.  An April 
1995 entry referred to traumatic right wrist tendonitis.  An 
August 1995 entry indicated an assessment of continuing 
flexor carpi ulnaris/extensor carpi ulnaris tendonitis.  
Also, a September 1995 entry related an assessment of right 
wrist tendonitis and mild carpal tunnel syndrome.  Pursuant 
to a January 1996 examination report, the veteran reported 
that she suffered from swollen and painful joints and 
depression or excessive worry.  She indicated that she did 
not have a trick or locked knee.  The veteran also reported 
that she had tendonitis of all of the right side.  The 
examiner noted that the veteran's right knee would swell and 
that she had depression for three years and was on Prozac.  
The January 1996 examination report noted that the veteran 
had a history of depression and was on Prozac.  A January 
1997 report noted an assessment of right wrist tendonitis.  

Private treatment records dated from February 1989 to March 
1994 indicated that the veteran was treated for several 
disorders.  A February 1989 entry noted that the veteran 
complained of arthritis in the left foot and right knee.  The 
assessment included muscle strain.  An October 1990 entry 
noted that the veteran complained of pain and swelling in the 
right leg.  A September 1991 entry noted that the veteran 
reported that her right knee was stiff an painful.  A June 
1992 entry reported that the veteran complained of pain in 
her right wrist for three days.  

The veteran underwent a VA orthopedic examination in May 
1999.  She reported that between 1984 and 1988 while marching 
and using a weapon she started with right wrist pain.  She 
also indicated that in January 1995, while getting off a 
vehicle, she had a twisting injury to the right hand.  It was 
noted that the veteran reported that she had no pain in the 
wrist, but that she did indicate that she had loss of 
strength of the right hand.  The examiner reported that there 
were no anatomical defects of the right wrist.  The examiner 
also noted that there was no objective evidence of any 
tenderness, drainage, edema, painful motion, or weakness of 
the right wrist.  The diagnosis was negative musculoskeletal 
right wrist joint examination.  The examiner commented that 
the examination of the right wrist was negative and that the 
condition diagnosed in "1994" was acute and transitory 
which resolved completely.  The examiner also remarked that 
the same was for the injury sustained in 1995.  

The Board has weighed the evidence of record.  It is observed 
that the May 1995 RO decision denied service connection for 
an acquired psychiatric disorder, a right wrist disorder and 
a right knee disorder on the basis that such disorders were 
neither incurred in or aggravated during the veteran's 
periods of service and that a psychosis was not manifest to a 
compensable degree within a year of service separation.  At 
the time of the May 1995 RO decision, the service medical 
records made no reference to complaints of or treatment for 
an acquired psychiatric disorder, a right wrist disorder, or 
for a right knee disorder.  The Board notes that the first 
clinical reference to an acquired psychiatric disorder, at 
that time, was pursuant to a February 1990 emergency 
department report from the Cape Fear Valley Medical Center, 
more than a year after the veteran's separation from service, 
which indicated that the veteran was seen with complaints of 
depression for three weeks.  The diagnoses included 
depression and illicit drug use.  Additional private 
treatment records referred to various diagnoses including 
major depression, mixed substance abuse, mixed personality 
with dependent features, bipolar affective disorder, and drug 
dependence.  As to the veteran's claimed right wrist and 
right knee disorder, the first clinical reference to such 
disorders was pursuant to a May 1994 VA orthopedic 
examination report, more than five years after the veteran's 
separation from service, which related diagnoses including 
right wrist extensor tendinitis and right knee patellar 
tendinitis.  

The Board observes that the additional evidence submitted 
since the May 1995 RO decision includes additional service 
medical records, apparently for National Guard purposes, 
which were not of record previously.  The additional service 
medical records refer to treatment for a right wrist disorder 
on numerous occasions.  Further, a January 1996 examination 
report noted that the veteran's right knee would swell and 
that she had a history of depression and was on Prozac.  The 
Board notes that where new and material evidence consists of 
supplemental service department records received after a 
decision becomes final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c) (1999).  The additional 
service medical records specifically made reference to the 
claimed disorders.  Additionally, the Board observes that a 
February 1989 private treatment entry, which was not of 
record at the time of the May 1995 RO decision, noted that 
the veteran complained of arthritis in the right knee.  The 
assessment referred, however, to a muscle spasm.  Other 
private treatment entries also made reference to right knee 
complaints.  Therefore, in consideration of the medical 
evidence noted above and the provisions of 38 C.F.R. 
§ 3.156(c) (1999), the Board finds that the additional 
submitted evidence is significant enough that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Accordingly, the Board finds that such 
evidence is new and material as to the issue of service 
connection for an acquired psychiatric disorder, a right 
wrist disorder and a right knee disorder and is, therefore, 
sufficient to reopen such claims on a de novo basis.  

Despite the RO's limitation of the basis of its denial of the 
veteran's claims to a lack of new and material evidence, the 
Board is of the view that the veteran will not be prejudiced 
by the Board's deciding the case on the merits at this time.  
The veteran has been given adequate notice of the need to 
submit evidence, and, indeed, she has submitted numerous 
items of evidence primarily focused on the underlying issues 
of service connection for an acquired psychiatric disorder, a 
right wrist disorder and a right knee disorder.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

C.  De Novo Review

As indicated above, the next matter for consideration is 
whether the veteran has submitted well-grounded claims within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and if so, whether the VA has properly assisted her in 
the development of her claim.  A "well-grounded" claim is 
one which is not implausible.  Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  As discussed below, the Board finds that 
the veteran's claims for service connection for an acquired 
psychiatric disorder, a right wrist disorder and for a right 
knee disorder are not well-grounded and that, therefore, 
there is no further duty to assist the veteran with 
development of such claims.  

i.  Service Connection for an Acquired Psychiatric Disorder 
and a
Right Knee Disorder

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis or a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Board observes that the records is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed acquired psychiatric disorder and right knee disorder 
became manifest or otherwise originated during her period of 
service or that a psychosis or arthritis were manifested 
within one year of service separation.  The veteran's service 
medical records for her period of active service from 
November 1984 to December 1988 make no reference to 
complaints of or treatment for an acquired psychiatric 
disorder or a right knee disorder.  The service medical 
records for National Guard purposes indicate that pursuant to 
a January 1996 examination report, it was noted that the 
veteran's right knee would swell and that she had a history 
of depression and was on Prozac.  There was no further 
reference to such disorders in any of the additional service 
medical records.  There was also no indication of any 
increase in severity of such disorders.  The Board observes 
that the first actual clinical indication of a psychiatric 
disorder was pursuant to a February 1990 emergency department 
report from the Cape Fear Valley Medical Center which 
indicated that the veteran was seen with complaints of 
depression for three weeks.  The diagnoses included 
depression and illicit drug use.  A March 1990 history and 
physical report noted that the veteran had been transferred 
from another hospital at which she was admitted in February 
1990 for strong suicidal thoughts, episodes of crying that 
were out of control and a self-mutilative gesture.  The 
impression included major depression, recurrent and cocaine 
abuse.  Subsequent private treatment referred to various 
diagnoses including major depression, mixed substance abuse, 
mixed personality with dependent features, bipolar affective 
disorder, and drug dependence.  

Additionally, the Board notes that a May 1994 VA psychiatric 
examination report noted that the veteran reported that she 
had her first psychiatric admission in January 1989 after 
being discharged from service.  The examiner noted that only 
a very thin medical record was furnished and that there were 
no service medical records available.  The diagnoses included 
major depression, recurrent; substance use disorder, cocaine 
and cannabis abuse; and borderline personality disorder.  The 
examiner reported that there was no evidence of treatment or 
complaints regarding a neuropsychiatric disorder during the 
veteran's period of service.  The Board observes that the 
reference to a hospitalization in January 1989 was apparently 
solely based on a history provided by the veteran.  Also, as 
noted above, the first clinical indication of a psychiatric 
disorder was in February 1990 more than a year after the 
veteran's separation from service.  Additionally, the 
examiner did not relate any claimed psychiatric disorder to 
the veteran's periods of service.  Further, the Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann.  

As to the veteran's claimed right knee disorder, the Board 
notes that the first clinical reference to such disorder was 
pursuant to a February 1989 private treatment entry, over a 
month after the veteran's separation from service, which 
noted that the veteran complained of arthritis in the right 
knee.  However, arthritis was not diagnosed and the 
assessment was muscle strain.  The examiner apparently only 
reported that veteran's recitation of her alleged arthritis.  
See Swann.  The Board also observes that the May 1994 VA 
orthopedic examination report noted that the veteran reported 
that she stepped in a hole during basic training and received 
a trauma with a right knee twist.  The diagnoses included 
right knee patellar tendinitis.  The Board notes that the 
reference to an injury during service was solely based on the 
history provided.  There is no reference to such injury in 
the service medical records.  Additionally, only right knee 
patellar tendinitis was diagnosed and not arthritis.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that her claimed acquired psychiatric 
disorder and right knee disorder originated during her 
periods of service.  However, the veteran is not competent, 
as a lay person, to assert that a relationship exists between 
her periods of service and such disorders or to otherwise 
assert medical causation.  See Grotveit and Espiritu.  The 
Board notes that it is certainly within the province of the 
veteran to report that she suffered an injury to her right 
knee during her periods of service or to report that she was 
treated for a psychiatric disorder during service or within 
one year of service.  However, the credible and competent 
evidence of record does not adequately permit the diagnosing 
of a chronic disability during her period of service of 
active service or any additional periods of active duty for 
training and/or inactive duty for training, or for that 
matter, the presence of a psychosis or arthritis within one 
year of active service separation, or otherwise relate the 
existence of such current disabilities to the veteran's 
periods of service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  
Additionally, the medical evidence of record simply fails to 
relate an opinion to the effect that there exists an 
etiological relationship or nexus between such disorders and 
the veteran's periods of service.  See Caluza.  Further, 
there are no physician statements or treatment reports of 
record which offer the opinion that the evidence reasonably 
demonstrates such a relationship.  In the absence of 
sufficiently probative evidence of an acquired psychiatric 
disorder and right knee disorder having origins during the 
veteran's periods of service, the Board concludes that the 
veteran's claims for service connection for an acquired 
psychiatric disorder and a right knee disorder are not 
plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

ii.  Service Connection for a Right Wrist Disorder

The Board has made a careful longitudinal review of the 
record.  It is observed that the service medical records for 
the veteran's period of active service from November 1984 to 
December 1988 make no reference to complaints of or treatment 
for a right wrist disorder.  The first clinical indication of 
a right wrist disorder was pursuant to a June 1992 private 
treatment entry, more than three years after the veteran's 
separation from active service, which noted that the veteran 
complained of a pain in her right wrist for three days.  
Additionally, the Board notes that a May 1994 VA orthopedic 
examination report indicated that the veteran referred to 
pain in her right hand and wrist associated with occasional 
numbness.  The diagnoses included right wrist extensor 
tendinitis.  Further, the Board observes that the additional 
service medical records for National Guard purposes indicated 
that the veteran was treated for a right wrist disorder on 
numerous occasions.  A January 1995 entry noted that the 
veteran was seen after twisting her wrist while jumping off a 
vehicle.  A February 1995 entry indicated an assessment of 
right wrist tendonitis.  Subsequent treatment records dated 
from February 1995 to January 1997 indicated that the veteran 
continued to receive treatment for variously diagnosed right 
wrist disorders including flexor carpi ulnaris tendonitis; 
the need to rule out radio-ulnar ligament strain; right wrist 
tendonitis; flexor carpi ulnaris/extensor carpi ulnaris 
tendonitis and mild carpal tunnel syndrome.  There is no 
medical evidence of record referring to treatment for a right 
wrist disorder subsequent to January 1997.  

The Board observes that a May 1999 VA orthopedic examination 
report noted that the veteran reported that she started with 
right wrist pain between 1984 and 1988 while marching and 
using a weapon.  She indicated that she suffered a twisting 
injury to the right hand in January 1995 when getting off a 
vehicle.  The examiner reported that there were no anatomical 
defects of the right wrist as well as no tenderness, edema, 
painful motion or weakness.  The diagnosis was negative 
musculoskeletal right wrist joint examination.  The examiner 
specifically commented that the examination of the veteran's 
right wrist was negative and that the condition diagnosed in 
"1994" was acute and transitory and resolved completely and 
that the same was true for the injury sustained in 1995.  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran presently suffers from a right 
wrist disorder.  The most recent VA orthopedic examination 
report failed to indicate any current right wrist pathology.  
The Board notes that the veteran has alleged in statements on 
appeal that she presently suffers from a right wrist disorder 
which originated during both her period of active service and 
her periods of active duty for training and/or inactive duty 
for training.  However, the veteran is not competent, as a 
lay person, to establish that she presently suffers from such 
disorder, in terms of offering a substantiating medical 
diagnosis.  See Grotveit and.  The Board observes that it is 
certainly within the province of the veteran to report that 
she suffered a right wrist injury during service.  However, 
the credible and competent evidence of record does not 
adequately permit the diagnosing or otherwise recognizing the 
onset of such chronic disability during her periods of 
service, or otherwise relate the existence of such actual 
current disability to the veteran's periods of service.  See 
Gregory.  Accordingly, in the absence of competent evidence 
establishing that the veteran suffers from the claimed 
disorder, the Board concludes that the veteran's claims for 
service connection for a right wrist disorder is not well-
grounded.  Further, the Board finds the information provided 
in the statement of the case and other correspondence from 
the RO sufficient to inform the veteran of the elements 
necessary to complete his application for service connection.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, might make the claim well-grounded.  See 
Robinette.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield.  The Board, therefore, concludes 
that denying the appeal on these issues because the claims 
are not well grounded is not prejudicial to the veteran.  See 
Bernard.  


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen her claims for service connection for a 
right ankle disorder and a low back disorder.  Service 
connection for an acquired psychiatric disorder, a right 
wrist disorder and for a right knee disorder is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

